Citation Nr: 1605084	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for rectal cancer, to include as due to exposure to asbestos and, or exposure to radiation.   

2.  Entitlement to service connection for residuals of rectal cancer, to include a bladder fistula. 


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1978 to May 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision addressed the claims as, entitlement to service connection for entitlement to service connection for rectal cancer as a result of exposure to ionizing radiation, and entitlement to service connection for a small bladder condition, claimed as residuals of rectal cancer.   

The Veteran filed a timely notice of disagreement (NOD) in April 2011.  The RO issued a statement of the case (SOC) in October 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in November 2011.  In the April 2011 NOD the Veteran amended his claim to include entitlement to service connection for rectal cancer as due to exposure to asbestos.  A rating decision denying rectal cancer due to exposure to asbestos was rendered by the RO in May 2013.

The United States Court of Appeals for Veterans Claims (Court) addressed
the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009). In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. At 5. In light of the Court's decision in Clemons, the amended claim, and medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for rectal cancer, to include as due to exposure to radiation and as due to exposure to asbestos.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran was scheduled for a Board Videoconference hearing with a Veterans Law Judge; he failed to appear at the hearing.  The last document received from the Veteran, listing his address, was a statement in support of claim, received May 2011, which listed his address as that which was used to send notice of the scheduled hearing.  The file reflects that notices for the hearing were sent to the wrong address.  Notices were sent in October 2015 and November 2015, for the scheduled December 2015 hearing.  Returned mail was received for each of the notices in November 2015.  The returned mail reasons were listed as "return to sender, unable to forward,"  and "return to sender, not deliverable as addressed unable to forward."  Additionally, the Board notes, in an October 2015 Report of General Information, it was documented that a VA employee attempted to contact the Veteran via telephone, however there was no response.

That said, there is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities. See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). But this presumption is rebuttable, as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the letter as undeliverable) and if there is another address on file at which the appellant perhaps could be located.

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Upon review of VA records, the Social Security Administration Database, and notices sent to the Veteran, there are differing addresses listed as belonging to the Veteran.  Based on the procedural aspects discussed above, the Veteran should be rescheduled for a hearing.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2015).  Documentation of the letter to the Veteran notifying him of the hearing, and documentation as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.  Given that there are two addresses for the Veteran on file, an attempt to confirm his proper mailing address should also be made in order to ensure timely notice of the scheduled VA hearing has been provided.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, to inform him that the hearing notice letters which were sent to the Veteran were returned.  Request the Veteran to provide any updated information as to the Veteran's address and contact information so that future notices may be provided.   DOCUMENT ALL EFFORTS to attempt to locate the Veteran.   

Contact information of record for the Veteran includes the following two addresses: 

137 Chollywood Drive
Mooresville, NC  28115

AND

54 Knollwood Hollow
Ballston Spa, NY  12020

2. Following clarification of the Veteran's address, schedule the Veteran for a Travel Board hearing, or Videoconference Board hearing, whichever arises first, before a Veteran's Law Judge at the RO in the order that the request was received.  Notify the Veteran of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

